DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim  rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,645,722. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
Patent No. 10,645,722


1. A method for communication of a terminal in a wireless communication system, the method comprising: receiving a configuration message including configuration information of a broadband transmission mode from a first cell; receiving control information corresponding to the broadband transmission mode through a first bandwidth of the first cell, the control information including allocated resource information for the first cell and a second cell having a second bandwidth in the broadband 



Claim 1 is rejected based on claim 1 of the Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (Pub No.: 2011/0149894) in view of Jung et al. (Pub No.: 2013/0010691).
Regarding claim 1, Luo et al. discloses method for communication of a terminal (read as access terminal 250 in fig. 2) in a wireless communication system, the method comprising: 
receiving control information corresponding to a broadband transmission mode through a first bandwidth (read as Carrier 0 in fig. 5 diagram 520) of the first cell, the control information including allocated resource information for the first cell and a second cell having a second bandwidth (read as Carrier 1 in fig. 5 diagram 520) in the broadband transmission mode (Luo et al. see fig. 5; para. 0044, 0073-0076; according to diagram 520 of fig. 5, allocation of the extension “Segment 2” and allocation of the “Extension Carrier” for use in extending the PDSCH may be made in the PDCCH in Carrier 0 as well),
receiving downlink data through the first bandwidth of the first cell and the second bandwidth of the second cell based on the control information (Luo et al. see fig. 6; paragraph 0079; according to certain aspects, legacy UEs (e.g., Rel-8 or older) may be served within CC1 only, while non-legacy UEs (Rel-9 or higher) may be served by both CC1 and CS1/EC2). The non-legacy UE(s) received downlink data having CC1 and CS1 or EC2.

Jung et al. from the same or similar fields of endeavor discloses the feature for receiving a configuration message including configuration information of a broadband transmission mode from a first cell (Jung et al. see para. 0027, 0030; obtaining carrier configuration information, which is obtained by a mobile station in a multicarrier supportive broadband wireless access system,). The mobile station receives  the carrier configuration information of the multicarrier supportive broadband wireless access system from the serving base station.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Luo et al. and to implement with the feature as taught by Jung et al. to receive configuration information of the multicarrier supportive broadband wireless access system.
The motivation would be to improve transmission efficiency.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464